Per Curiam.

Plaintiff’s action is for rescission of a contract for failure of consideration “ due to the breach by defendants of said contract.” Even if we are to assume that the modification of the proprietary leases by defendants had not been authorized, no material breach of contract justifying rescission and restitution was alleged or proved by plaintiff who has enjoyed her lease for fifteen years. She makes no claim for money damages nor does she show she suffered any real loss because of the earlier cancelation of the other leases. In any event, there could be no restitution from the individual defendants, as they received nothing. Moreover, the subsequent cancelation of all leases, properly effected, would prevent a court of equity from giving plaintiff the relief she now seeks. The order and the judgment should be affirmed, with costs.
Martin, P. J., Townley, Cohn and Callahan, JJ., concur.
Order and judgment unanimously affirmed, with costs.